DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 10-12, 16-20, and 22-27, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Durr et al. (5,125,840). 
Regarding claim 10, Durr et al. discloses an abutment system, comprising: an abutment screw 12; a soft tissue level abutment part 14  adapted to be attached to a bone level dental implant 10 by the abutment screw 12 (Fig. 1).  
Durr et al. further discloses a further screw (implant post) adapted to attach a component (tooth replacement structure) to a coronal portion 44 of the soft tissue level abutment part 14 (Figs. 1-8; column 4 lines 36-38 “known implant post for tooth replacement… is then threaded into the internal threads 32”).  
Durr et al. discloses the abutment screw 12 having an apical external threaded portion 30 configured to engage the bone level dental implant 10 and a coronally internally threaded portion 16 (Fig. 1; column 3 lines 31-37, 59-61).  
The soft tissue level abutment part 14 is shown comprises a soft tissue collar 42 having a coronal flat circumferential platform 46, the coronal flat circumferential platform having an inner perimeter 27 accomodating at least one indexing element 44 configured to prevent rotation of the component attached to the coronal portion of the soft tissue level abutment part (Figs. 1 and 7; column 4 lines 7-20 “elements 44 are in the form of recesses, which form means for preventing twisting between a tooth structure which is fitted on the ring member 14.  While the interlocking means are illustrated as being recesses, they could also be in the form of projections or protuberances”). 
Durr et al. discloses the further screw (imlant post) being threaded into the internal threads 32 of abutment screw 12 (Figs. 1-8; column 4 lines 36-38 “known implant post for tooth replacement… is then threaded into the internal threads 32”).  Therefore, the further screw (implant post) has an apical externally threaded portion configured to engage with the coronally internally threaded portion 32 of the abutment screw 12.  Figs. 1-2 shows the coronal threaded portion 32 of the abutment screw 12 being positioned within the soft tissue level abutment part 14.  Therefore, the apical external threaded portion the further screw (implant post) being threaded into the coronal threaded portion 32, would also be positioned partially within the soft tissue level abutment part. 
As to claims 11-12, note that the component is not positively claimed as an element of the invention, but only as a referential element “a further screw configured to attach a component…” (claim 1 line 5).  The component is given patentable weight only to the extent of its referential cooperative relationship with the positively claimed elements.  Namely, Durr et al. discloses the further screw (implant post) adapted to attach a component (tooth structure) as claimed; and the indexing element 44 configured to prevent rotation of the component.  However, any further limitation(s) of the component are not given positive patentable weight.  
 As to claim 16, Durr et al. discloses the at least one indexing element 44 is at least one lobe 44 extending apically from the inner perimeter (Fig. 7; column 4 lines 7-20 “elements 44 are in the form of recesses, which form means for preventing twisting between a tooth structure which is fitted on the ring member 14.  While the interlocking means are illustrated as being recesses, they could also be in the form of projections or protuberances”).
As to claims 17-20, the soft tissue level abutment part 14 has outer surface 42 devised for exposure to soft tissue, that it is curved in the coronal-apical direction and extending from a larger coronal diameter 42 to a smaller apical diameter 24 first in a convex shape (at 42) and then in a concave shape (at 40).  The soft tissue level abutment part 14 has an external surface 24 adapted to abut against an internal connection surface of the implant 10 (Fig. 7).  
As to claims 22-24, note that the recited limitation “component” in claims 1 and 23 is not positively claimed as an element of the invention, but only as a referential element “a further screw configured to attach a component…” (claim 1 line 5).  Similarly, the recited limitation(s) “cement retained final restoration “ and “a crew-retained prosthetic component” in claim 22 are not positively claimed.  These limitations are given patentable weight only to the extent of their referential cooperative relationship(s) with the positively claimed elements.  Namely, Durr et al. discloses the further screw (implant post) adapted to attach a component (tooth structure) as claimed; and the indexing element 44 configured to prevent rotation of the component;  the system as dislosed by Durr et al. is adapted to support a component being a final restoration or a prosthetic component.  However, any further limitation(s) of the component are not given positive patentable weight.  
As to claims 25-27, Durr et al. discloses the indexing element comprises three concave lobes 44 or convex lobes (Fig. 7; column 4 lines 7-20 “elements 44 are in the form of recesses, which form means for preventing twisting between a tooth structure which is fitted on the ring member 14.  While the interlocking means are illustrated as being recesses, they could also be in the form of projections or protuberances”).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Durr et al. in view of Giglio (5,417,568).  
	Durr et al. is silent to the system comprising several soft tissue level abutment parts.  Giglio discloses an abutment system comprising several soft tissue level abutment with different diamters and/or heights (Figs. 1-6; column 2 lines 54-66 “the present invention contemplates scalloped countoured abutments of different configurations having collars of different sizes that would be needed to accommodate variable tissue heights”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Durr et al. by including several soft tissue level parts with different diameters and/or height in order to accommodate variable tissue heights as explicitly taught by Giglio.  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772